Citation Nr: 1116171	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar spondylosis and degenerative disc disease (DDD) with stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1969 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that continued a 40 percent rating for the Veteran's lumbar spondylosis and DDD with stenosis.  In August 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

After the hearing, additional evidence was associated with the claims file consisting of VA treatment records dated from November 2008 to July 2009.  These records document the Veteran's continued complaints of low back pain and when compared to evidence associated with the claims file at the time of the last supplemental statement of the case issued in December 2008, no new substantive details relating to the severity of the disability are provided.  As such, this evidence is duplicative, cumulative or redundant of evidence previously considered by the RO.  Therefore, the Board finds it unnecessary to solicit a waiver of the Veteran's right to have the new evidence initially reviewed by the RO or to remand the new evidence to the RO for an initial review.  38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

At no time during the appeal period was the Veteran's service-connected lumbar spondylosis and degenerative disc disease (DDD) with stenosis disability manifested by ankylosis, or incapacitating episodes of 6 weeks or more in the past 12 months; there is also no neurological impairment that has been clinically associated with the low back disability. 





CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the Veteran's service-connected lumbar spondylosis and degenerative disc disease (DDD) with stenosis disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An October 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A December 2008 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records, including records from the Social Security Administration (SSA), have been secured.  The RO arranged for VA examinations in November 2007 and November 2008.  The Board finds that the examinations are adequate for rating purposes, as they considered the evidence of record and the reported history of the Veteran, and included a thorough physical examination of the Veteran (to the extent possible), with notation of all clinical findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  While the Veteran indicated at the August 2009 Travel Board hearing that he thought his service-connected back disability might have worsened in severity since the November 2008 VA examination, VA treatment records dated thereafter actually reflect that his symptomatology has been consistent since the November 2008 examination; hence, another VA examination is not necessary.  Also, the Veteran testified that he had an upcoming appointment but confirmed it was only for a routine visit.  See 38 C.F.R. § 3.327 (2010); Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

The Veteran's claim for a rating in excess of 40 percent for his lumbar spondylosis and DDD with stenosis was received in September 2007.  

Biloxi VA Medical Center (VAMC) treatment records from February 2007 to October 2007 include February 2007 reports noting the Veteran's complaints of chronic back pain and that he ambulates without assistance.  Physical examination revealed palpable lumbar tenderness, spasms, and decreased range of motion because of discomfort.  He requested a back brace.  Diagnoses included diabetic nephropathy.  A May 2007 report notes his complaints of persistent lower back pain, relieved only by laying down or by taking pain medication.  He also complained of pain down his legs and pain bending.  He walked and sat stiffly.  The impression was lumbar spinal stenosis.  An August 2007 report found an impression of chronic back pain with disc herniation, mild spinal stenosis.  

A September 2007 Dr. D.F.T. private treatment report noted the Veteran was advised to have surgery on his low back but that he has declined.  

On November 2007 VA examination, the Veteran reported he was only able to walk less than half a block without developing back pain.  He also reported back pain all the time while weight bearing.  Getting out of bed and getting up from a chair are difficult.  Flare-ups of worsening back pain occur at least once a week, possibly more, and may last all day.  He reported he uses a back brace.  He needs help doing things like putting on his shoes and getting dressed.  It was noted he was independent in his activities of daily living; he denied prescribed bedrest within the past year in regards to his lower back.  He stated he retired as a mechanic.  Physical examination revealed limitation of motion of forward flexion to 20 degrees, backward extension to 10 degrees, lateral rotation to 15 degrees bilaterally, and lateral flexion to 10 degrees bilaterally.  The back was painful during all movement, with no additional limitation of motion.  There was mild pain to palpation of the very lower part of the back; no muscle spasm was noted.  He required assistance getting his clothes off for the examination.  Deep tendon reflexes were trace in both knees and ankles.  Sitting straight-leg raises were negative for radicular pain.  Sensations were decreased to both lower extremities.  He was unable to walk in tandem, walk on his toes, or walk on his heels.  A July 2007 MRI was noted to have found mild central canal stenosis L4 and L5 and posterior disc bulges L4, L5 and S1, causing some compression of the nerve root sheath bilaterally.  The diagnosis was lumbar spine DDD without objective findings of radiculopathy; status post lumbar discectomy L4-L5; disc bulges noted L4, L5, and S1 as mild central canal stenosis at L4 and L5.  

November 2007 to November 2008 Biloxi VAMC treatment records include a November 2007 report that noted the Veteran's complaints of constant lower back pain and that he was unable to sit without agony.  He walked very stiffly with a corset.  He cried attempting to sit on the exam table.  There was no sacral tenderness.  A December 2007 report noted the Veteran uses a heating pad, a back brace, and pain medication to treat his back; he was advised to stop wearing the back brace as it is only going to make his muscles weaker.  A January 2008 EMG (electromyograph)/NCS (nerve conduction study) consult report revealed moderate generalized sensorimotor neuropathy, worse in the lower extremities.  A separate January 2008 report noted the Veteran's complaints of chronic low back pain (8/10) which wakes him from his sleep, and that he is unable to do almost everything due to the pain.  He related the pain is relieved with lortabs.  His recently provided back brace aggravates his pain but he still uses it every day.  It was noted he walked in a slow, controlled manner, showed difficulty getting up from a chair, and had increased pain with trunk extension, flexion, and lateral flexion.  He was tender on paralumbars, sacrals, and gluteal muscles.  He was again instructed to discontinue usage of the back brace since he reported increased pain when wearing the brace.  An April 2008 MRI revealed a questionable compression fracture at L5; a June 2008 bone scan revealed no evidence of a recent lumbar compression fracture.  An April 2008 report included a diagnosis of diabetic neuropathy.  And an October 2008 report noted the Veteran ambulates with a cane.  

On November 2008 VA examination, the Veteran reported he retired in 1999 as a machinist (i.e., mechanic).  He related he was told to rest due to his back and knee, but he was not ordered to bed by a physician.  He stated he does perform his activities of daily living (difficultly) although he requires assistance with dressing, and that he has difficulty putting on his shoes.  He reported his pain is across the belt line in his low back, more on the right side.  He also complained of stiffness after rest and stated he can no longer bend at the waist, squat, or stoop; twisting motion causes him pain.  His pain (sharp, stabbing, burning pain) was described as a 6 or 7 out of 10, and it wakes him up at night.  He denied weakness of the low back, as well as weight loss, fevers, malaise, dizziness, visual disturbances, numbness, and bladder or bowel complaints (other than some hesitancy and urgency secondary to his benign prostatic hypertrophy).  It was noted he uses a cane or crutch when necessary, presently using a crutch because of severe left knee pain.  He complained of radiation of pain down the posterior thigh to the medial calf.  He reported flare-ups once a week, lasting 24 hours, during which his pain radiates into his left leg and becomes a severe burning pain.  He stated his pain occurs without cause, and is not related to bending, twisting, squatting, any activity, lifting, etc.  Relief is provided through pain medication and heat.  

On physical examination, his gait was antalgic and his posture was erect; his neck and back were bilaterally symmetrical without gross deformity.  He has no exaggerated thoracic kyphosis or lumbar lordosis.  There was no palpable spasm but there was some tenderness along the right lumbar at the paraspinal muscles and also central.  Deep tendon reflexes were bilaterally symmetrical.  Strength testing was 4+/5 lower extremities, upper extremities 4+/5.  With straight leg movement, he reported pain with the slightest movement, no more than 5 to 10 degrees of movement; the examiner opined he doubted this was relevant.  He had normal and symmetrical light touch to both upper and lower extremities, and he could not discriminate between dull and sharp.  There was no objective radiculopathy observed.  When asked to perform range of motion testing, the Veteran refused, crying and stating he cannot do it at this time.  The diagnosis was DDD and degenerative joint disease of the lumbar spine.  The examiner noted that the subjective complaints appear inconsistent with the documented objective evidence.  The examiner further stated range of motion testing can be rendered inaccurate by suboptimal effort as well as potent psychosocial overlays.  He was unable to determine any additional limitation due to flare-ups without resorting to mere speculation.  

At the August 2009 Travel Board hearing, the Veteran complained of constant back pain (rated an 8/10) that prevents him from sleeping.  He also indicated that he cannot bend down and that his wife helps him tie his shoes.  He related his treatment consists of pain medication, a heating pad, and rest; he also uses a cane or a crutch when he is walking to help relieve the pressure in his back.  He complained of pain radiating into his legs sometimes and that his activities are limited due to the pain.  He stated he is constantly on bedrest, indicating he has been ordered to bedrest by a doctor.  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  Functional impairment shall also be evaluated on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected back disability is currently rated under Codes 5238 (for spinal stenosis) and 5242 (for arthritis).  Codes 5238 and 5242 provide for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The Veteran's service-connected back disability may also be rated under Code 5243 (for intervertebral disc syndrome, which is not specifically diagnosed, but may not be excluded given the nature of the disability).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  (Inasmuch as the back disability is already 40 percent disabling, the focus is on those criteria that would afford a rating in excess of 40 percent).  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warrant for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other facts not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

Under Code 5243, a 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

Under the General Rating Formula criteria, a rating in excess of 40 percent for the Veteran's back disability would be warranted if there was unfavorable ankylosis of the entire thoracolumbar spine.  Such pathology is not shown.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint).
On November 2007 and November 2008 examinations, there was no ankylosis of the thoracolumbar spine.  The Veteran does not have complete immobility of his lumbar spine.  Rather, the Veteran suffers from flare-ups of pain that causes severe limitation of motion in his lumbar spine from time to time.  The Board emphasizes that severe painful limitation of motion is contemplated by a 40 percent rating.  As explained, higher ratings are afforded for functional impairment resulting from  unfavorable ankylosis of the spine.  Consequently, the next higher (50 percent) rating under the General Rating Formula criteria is not warranted.  

While the Veteran provided testimony that he is "constantly on bedrest," he previously denied that he had been placed on prescribed bedrest at the November 2007 and November 2008 examinations.  VA treatment records, including records dated after the 2008 exam, do not document that he has been placed on bedrest by a medical provider.  Consequently, a higher rating based on incapacitating episodes is not warranted.  

Codes 5238 and 5242 also provide for rating neurological symptoms separately.  A review of the record reveals that the Veteran has complained of pain radiating down his lower extremities; however, these symptoms are not secondary to his back disability.  The November 2007 and November 2008 VA examiners stated that the examinations revealed no objective findings of radiculopathy.  VA treatment records show diagnoses of diabetic neuropathy in association with the Veteran's complaints of radicular pain.  SSA treatment records also include diagnoses of diabetic neuropathy (see February 2, 2001, April 2, 2001, June 7, 2001, and September 19, 2001 Hattiesburg Clinic private treatment records).  Thus, although the Veteran has complained of neurological symptoms, objective neurological findings due to the Veteran's service-connected back disability are not shown.  

The Board has also considered whether this matter warrants referral for extraschedular consideration.  There is nothing in the record to suggest that the schedular criteria are inadequate.  All symptoms and associated impairment shown (such as pain and limitation of motion) are encompassed in the criteria for the current rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not indicated.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board acknowledges that the Veteran was awarded disability benefits by SSA.  However, SSA determined that the Veteran cannot work due to nonservice-connected (peripheral vascular disease and coronary artery disease) disabilities.  Additionally, there is no specific statement from the Veteran that he cannot work solely due to his back.  Thus, the Board finds that as there is no evidence of service-connected unemployability, a TDIU claim has not been raised by the record.

The preponderance of the evidence is against the Veteran's claim for increase.  Accordingly, it must be denied.  


ORDER

A rating in excess of 40 percent for lumbar spondylosis and degenerative disc disease (DDD) with stenosis is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


